Name: Commission Regulation (EEC) No 2004/85 of 17 July 1985 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia and Hungary
 Type: Regulation
 Subject Matter: trade;  Europe;  leather and textile industries;  international trade
 Date Published: nan

 20 . 7. 85 Official Journal of the European Communities No L 188/17 COMMISSION REGULATION (EEC) No 2004/85 of 17 July 1985 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia and Hungary suppliers to utilize agreed Community limits more fully ; Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia and Hungary have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia and Hungary, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 106. O OJ No L 116, 29 . 4. 1985, p . 1 . No L 188/18 Official Journal of the European Communities 20. 7. 85 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 55.09 Czechoslovakia TonnesOther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : BNL UK IRL DK EEC D I DK 265 297 455 1 400 6 480 621 110 330 Hungary Tonnes 2 2a) 55.09-03, 04, 05, 06, 07, 08, 09, 10 , 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98, 99 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88, 89 , 90, 91 , 92, 93, 98, 99 Hungary Tonnesa) Of which other than un ­ bleached or bleached D I DK 429 54 276 3 56.07 A Czechoslovakia TonnesDK EEC F I UK 92 1 618 163 32 167 Hungary Tonnes Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : 56.07-01 , 04, 05, 07, 08, 10 , 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 6 Men s and boys' outer garments Hungary61.01 B V d D BNL 1 000 pieces 64 131 e) 1 2 3 1 2 3 61.02 B II e) 6 aa) bb) cc) Women s, girls' and infants outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 20. 7. 85 Official Journal of the European Communities No L 188/19 Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 12 60.03 A B I II b) C D 60.03.-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, anklesocks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hungary I BNL UK DK GR 1 000 pairs 50 310 58 1 044 9 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36 , 37, 39 , 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15A, of wool, of cotton or of man-made textile fibres Hungary D F I BNL UK GR 1 000 pieces 138 72 13 50 49 1 19 61.05 A C 61.05-10, 99 Handkerchiefs Czechoslovakia Hungary BNL EEC F I GR 1 000 pieces Tonnes 3 658 13 279 29 37 42 36 51.04 Bill 51.04-55, 56, 58, 62, 64, 66, 72, 74, 76, 81 , 89, 93 , 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn Czechoslovakia D F I Tonnes 385 71 23 62.02 B II a) c) III a) 2 c) 62.02-40, 42; 44, 46, 51 , 59 , 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric Hungary D I UK Tonnes 166 42 160 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents Czechoslovakia Hungary BNL GR D I BNL UK Tonnes Tonnes 324 44 60 127 20 108 No L 188/20 Official Journal of the European Communities 20 . 7. 85 Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 110 62.04 A III Bill 62.04-25, 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Czechoslovakia Hungary F I F UK Tonnes Tonnes 145 485 542 595 117 54.05 54.05-21 , 25, 31 , 35, 38 , 51 , 55, 61 , 68 Woven fabrics of flax or of ramie Hungary D F I UK Tonnes 37 21 180 111